DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on January 13, 2022 and wherein the Applicant has amended claims 1, 8-10, 14, cancelled claim 6, and added new claims 18-20. 
In virtue of this communication, claims 1-5, 7-20 are currently pending in this Office Action.
With respect to Claim Interpretation of under 35 U.S.C. §112(f) of claim 1 due to the claimed “magnetostrictive element”, as set forth in the previous Office Action, the Applicant’s amendment and argument, see paragraph 2 of page 11 in Remarks filed on January 13, 2022, have been fully considered and the argument found persuasive and therefore, the Claim Interpretation of under 35 U.S.C. §112(f) of claim 1 due to the claimed “magnetostrictive element”, as set forth in the previous Office Action, has been withdrawn.
With respect to the specification objection due to formality issues, as set forth in the previous Office Action, the Applicant’s specification replacement sheets submitted on January 13, 2022, and argument, see paragraphs 1-3 of page 12 in Remarks filed on January 13, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of specification due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the objection of drawings due to formality issues, as set forth in the previous Office Action, the Applicant’s drawing replacement submitted on January 13, 2022 has .
With respect to the rejection of claims 1-13, 15-16 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claim 6, and argument, see paragraphs 1, 3, 5, 7 of page 14 in Remarks filed on January 13, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-13, 15-16 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Objections
Claims 19-20 are objected to because of the following informalities: 
Claim 19 recites “The device as claimed in claim 18” which should be -- The bulk ferromagnetic acoustic resonance BAR device as claimed in claim 18--, for clarification and consistency of the claimed term. 
Claim 20 is objected for the at least similar reason as described in claim 19 above because claim 20 recites the similar deficient feature as recited in claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-13, 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites a dependence of a canceled claim 6, which causes confusing because the claimed term “the input interdigitated transducer” has an insufficient antecedent basis for the limitation in claim 7 and it is confusing because it is unclear what “the input interdigitated transducer” is and how “a voltage source” is connected to “the input interdigitated transducer”. 
Claim 8 recites “a first transducer of the pair of transducers” and “a second transducer of the pair of transducers”, and parent claim 1 recites “one of the transducers” and “one of the pair” which is confusing about “pair of transducers” because it is well-known in the art that a “pair” means not more than two, but claim with the parent claims appears to recite a “pair” having “one of pair” and “one of pair” and then “a first transducer of the pair” and “a second transducer of the pair”, i.e., a pair herein represents four “transducers” which causes confusing because it is unclear whether “a pair of transducers” or “plurality of transducers” and thus, renders claim indefinite.
Claim 9 is rejected for the at least similar reason as described in claim 8 because claim 9 recites the similar deficient features as recited in claim 8.
Claim 10 is rejected for the at least similar reason as described in claim 8 because claim 10 recites the similar deficient features as recited in claim 8. Claims 11-13 are rejected due to the dependencies to claim 10.
Claim 15 recites “one of the pair of interdigitated transducers” and wherein the term “the pair of interdigitated transducers” has an insufficient antecedent basis for the limitation in claim 15, which causes confusing because it is unclear what “the pair of interdigitated transducers” is and how the “applying the signal to one of the pair of interdigitated transducers” is performed and thus, renders claim indefinite. Claim 15 further recites “an output transducer of the pair” which further causes confusing because it is unclear whether “the pair” herein is referred back to “the pair of interdigitated transducers” recited in claim 15 or referred back to “a pair of transducers” as recited in parent claim 14 and thus, further renders claim indefinite. Claim 16 is rejected due to the dependency to claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

Claims 1, 14, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folen et al (US 4078186 A, hereinafter Folen).
Claim 1: Folen teaches an acoustically driven ferromagnetic resonance ADFMR device (title, surface acoustic wave device in fig. 1, abstract, ln 2-6), comprising:
3, quartz, or spinel, col 1, ln 67-68);
a pair of transducers (14, 15 in fig. 1), one of the transducers is an input transducer (e.g., 14 as input means, col 1, ln 54-56) and one of the pair is an output transducer (e.g., 15 as output means, col 1, ln 54-56), the input arranged to activate the piezoelectric element to generate an acoustic wave (14 driven by a signal 70MHz/210 MHz, col 2, ln 41-46);
one surface acoustic wave SAW generating means or IDTs 102s in fig. 1, para [0075]) arranged to activate the piezoelectric element to generate an acoustic wave (propagating strain wave into the magnetic element 106 and generating an effective magnetic field in the magnetic element 106 to absorb the SAWs, para [0077]; the transport layer 104 is also part of the SAW generating means 102, para 0075]);
a magnetostrictive element (ferromagnetic element or magnetostrictive 106 in fig. 1, para [0018]) arranged between the pair of transducers (the element 12 is between elements 12 nd 15 in fig. 1) and to receive the acoustic wave (absorbing surface acoustic wave energy, para [0077], and thus, receiving the SAW is inherently occurs for the absorption of the SAW energy), wherein the acoustic wave resonates at a ferromagnetic resonance of the magnetostrictive element (the ferromagnetic element 106 having a ferromagnetic resonance frequency ʋFMR that is essentially equal to a frequency of the SAW, for magneto-elastic energy conversion, para [0017]-[0018]); and
a readout circuit (including other one of the pair of transducer in fig. 1) to detect one of either a change in the acoustic wave caused by the magnetostrictive element or a change in the magnetostrictive element (magnetization state used as output of the device, para [0018]; by a 
Claim 14 has been analyzed and rejected according to claim 1 above and Folen further teaches determining a magnetic field experienced at the magnetostrictive element based upon one of either the change in the magnetostrictive element, or the change in acoustic wave (magnetic field in the horizontal line and phase shift in degrees measured, col 2, ln 47-49).
Claim 18: Folen teaches a bulk ferromagnetic acoustic resonance BAR device (title, surface acoustic wave device in fig. 1, abstract, ln 2-6), comprising:
a piezoelectric element comprised of piezoelectric material (10 as piezoelectric crystal with high acoustic Q such as lithium niobite LiNbO3, quartz, or spinel, col 1, ln 67-68);
a pair of electrodes arranged to activate the piezoelectric element to generate an acoustic wave (14 as interdigital input in fig. 1, and driving by oscilalator which generates a sine wave signal at 70MHz or 210MHz, col 2, ln 41-46);
a magnet comprised of a magnetostrictive material (12 in fig. 1, col 1, ln 57-63) arranged adjacent the electrodes to receive the acoustic wave (12 adjacent to the element 14 in fig. 1), wherein the acoustic wave resonates at a ferromagnetic resonance of the magnetostrictive element (the element 12 placed between the input and the output 14, 15 and on the 
a readout circuit (15 as output terminal in fig. 1) to detect a change in the magnetostrictive element (including phase shift or delay vs. magnetic field strength characteristics in fig. 2A/2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans et al (US 20100164487 A1, hereinafter Eyckmans) and in view of reference Folen (above).
Claim 1: Eyckmans teaches an acoustically driven ferromagnetic resonance ADFMR device (title, FMR driven by acoustic surface wave, abstract, ln 1-21, figs. 1-4), comprising:
a piezoelectric element comprised of piezoelectric material (piezoelectric material comprised in a transport layer 104 in fig. 1, para [0076]);
a pair of transducers, one of the transducers is an input transducer (surface acoustic wave SAW generating means or IDTs 102s in fig. 1, para [0075]) arranged to activate the piezoelectric element to generate an acoustic wave (propagating strain wave into the magnetic 
a magnetostrictive element comprised of a magnetostrictive material (ferromagnetic element or magnetostrictive 106 in fig. 1, para [0018]) arranged to receive the acoustic wave (absorbing surface acoustic wave energy, para [0077], and thus, receiving the SAW is inherently occurs for the absorption of the SAW energy), wherein the acoustic wave resonates at a ferromagnetic resonance of the magnetostrictive element (the ferromagnetic element 106 having a ferromagnetic resonance frequency ʋFMR that is essentially equal to a frequency of the SAW, for magneto-elastic energy conversion, para [0017]-[0018]); and 
a readout circuit to detect one of either a change in the acoustic wave caused by the magnetostrictive element or a change in the magnetostrictive element (magnetization state used as output of the device, para [0018]; by a SAW detection means positioned opposed to the SAW generating means relative to the ferromagnetic element, para [0023]; dynamically measuring the variation influenced by the ferromagnetic element and deriving variation of a characteristic of the ferromagnetic element, para [0025]).
However, Eyckmans does not explicitly teach one of the pair is an output transducer; and the magnetostrictive material is between the pair of transducers and a readout circuit to detect at the output transducer.
Folen teaches an analogous field of endeavor by disclosing an acoustically driven ferromagnetic resonance ADFMR device (title, surface acoustic wave device in fig. 1, abstract, ln 2-6), comprising:
3, quartz, or spinel, col 1, ln 67-68);
a pair of transducers (14, 15 in fig. 1), one of the transducers is an input transducer (e.g., 14 as input means, col 1, ln 54-56) and one of the pair is an output transducer (e.g., 15 as output means, col 1, ln 54-56), the input arranged to activate the piezoelectric element to generate an acoustic wave (14 driven by a signal 70MHz/210 MHz, col 2, ln 41-46);
one surface acoustic wave SAW generating means or IDTs 102s in fig. 1, para [0075]) arranged to activate the piezoelectric element to generate an acoustic wave (propagating strain wave into the magnetic element 106 and generating an effective magnetic field in the magnetic element 106 to absorb the SAWs, para [0077]; the transport layer 104 is also part of the SAW generating means 102, para 0075]);
a magnetostrictive element (ferromagnetic element or magnetostrictive 106 in fig. 1, para [0018]) arranged between the pair of transducers (the element 12 is between elements 12 nd 15 in fig. 1) and to receive the acoustic wave (absorbing surface acoustic wave energy, para [0077], and thus, receiving the SAW is inherently occurs for the absorption of the SAW energy), wherein the acoustic wave resonates at a ferromagnetic resonance of the magnetostrictive element (the ferromagnetic element 106 having a ferromagnetic resonance frequency ʋFMR that is essentially equal to a frequency of the SAW, for magneto-elastic energy conversion, para [0017]-[0018]); and
a readout circuit (including other one of the pair of transducer in fig. 1) to detect one of either a change in the acoustic wave caused by the magnetostrictive element or a change in the magnetostrictive element (magnetization state used as output of the device, para [0018]; by a 
However, Eyckmans does not explicitly teach one of the pair is an output transducer; and the magnetostrictive material is between the pair of transducers and a readout circuit to detect at the output transducer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the one of the pair is the output transducer and the magnetostrictive material is between the pair of transducers and the readout circuit to detect at the output transducer, as taught by Folen, for the benefits discussed above.
Claim 14: the combination of Eyckmans and Folen further teaches a method of operating a sensor (Eyckmans, title, FMR driven by acoustic surface wave, abstract, ln 1-21, fig. 4), comprising:
applying a signal to at least one of a pair of transducers (Eyckmans, an electric field used to generate a SAW is applied between distinct transducers with no shortcuts, para [0083], and Folen, input terminal 14 driven 70MHz or 210MHz signal, col 2, ln 41-46) arranged adjacent a piezoelectric element comprised of a piezoelectric material to cause the piezoelectric element 
measuring one of either a change in the magnetostrictive element or a change in the acoustic wave after passing through the magnetostrictive element at the other of the pair of transducer (Eyckmans, dynamically measuring the variation influenced by the ferromagnetic element and deriving variation of a characteristic of the ferromagnetic element by read-out value, para [0027], and Folen, the input terminal being driven and the output transducer for measured for at least phase shift, col 2, ln 41-49); and
determining a magnetic field experienced at the magnetostrictive element based upon one of either the change in the magnetostrictive element or the change in the acoustic wave (Eyckmans, dynamically measuring the variation influenced by the ferromagnetic element and deriving variation of a characteristic of the ferromagnetic element, para [0025]; including magnetization state, and phase difference between the input signal applied to the SAW 
Claim 18 has been analyzed and rejected according to claims 1, 14 above and the combination of Eckmans and Folen further teaches a bulk ferromagnetic acoustic resonance BAR device (Eckmans, title, FMR driven by acoustic surface wave, abstract, ln 1-21, fig. 4, and Folen, title, surface acoustic wave device in fig. 1, abstract, ln 2-6), comprising:
a piezoelectric element comprised of piezoelectric material (Eckmans, piezoelectric material comprised in a transport layer 104 in fig. 1, para [0076], and Folen, 10 as piezoelectric crystal with high acoustic Q such as lithium niobite LiNbO3, quartz, or spinel, col 1, ln 67-68);
a pair of electrodes arranged to activate the piezoelectric element to generate an acoustic wave (Eckmans, surface acoustic wave SAW generating means or IDTs 102s in fig. 1, para [0075]and Folen, 14 as interdigital input in fig. 1, and driving by oscilalator which generates a sine wave signal at 70MHz or 210MHz, col 2, ln 41-46);
a magnet comprised of a magnetostrictive material (Eckmans, ferromagnetic element or magnetostrictive 106 in fig. 1, para [0018] and Folen, 12 in fig. 1, col 1, ln 57-63) arranged adjacent the electrodes to receive the acoustic wave (Eckmans, and Folen, 12 adjacent to the element 14 in fig. 1), wherein the acoustic wave resonates at a ferromagnetic resonance of the magnetostrictive element (Eckmans, the element 12 placed between the input and the output 
a readout circuit (Eckmans, a measurement terminal opposite to the input terminal, para 23 as output terminal in fig. 1, and Folen, the output terminal 15 for measuring the phase shift by using volt voltmeter, col 2, ln 46-49) to detect a change in the magnetostrictive element (Eckmans, and Folen, including phase shift or delay vs. magnetic field strength characteristics in fig. 2A/2B).
Claim 2: the combination of Eyckmans and Folen further teaches, according to claim 1 above, wherein the piezoelectric element comprises a piezoelectric substrate (Eyckmans, transport layer 104 as piezoelectric material arranged under the IDTs and ferromagnetic element 106, i.e., substrate, para [0076], and Folen, 10 as piezoelectric crystal in fig. 1 and the top is deposited with the magnetostrictive film in fig. 1).
Claim 4: the combination of Eyckmans and Folen further teaches, according to claim 1 above, wherein the ADFMR device further comprising a spacer residing on the magnetostrictive element (Eyckmans, e.g., barrier layer 204, etc., in fig. 15B, para [0100]).
Claim 5: the combination of Eyckmans and Folen further teaches, according to claim 1 above, wherein the ADFMR device further comprising an antiferromagnet residing on the magnetostrictive element (Eyckmans, anti-ferromagnetic layer is included in the stack to bias the component 208 in fig. 15b, para [0106]).
Claim 7: the combination of Eyckmans and Folen further teaches, according to claim 6 above, a voltage source connected to the input interdigitated transducer (Eyckmans, a voltage 
Claim 15: the combination of Eyckmans and Folen further teaches, according to claim 14 above, wherein applying the signal to an input transducer comprises applying the signal to one of the pair of interdigitated transducers (Eyckmans, the SAW generating means 102 can be the IDT, para [0085]; an input signal applied to the SAW generating means 102, para [0027] and Folen, the input and the output transducers as interdigital transducer 14, 15 in fig. 1, col 1, ln 54-66), such that the signal passes through a magnetostrictive element to an output transducer of the pair (Eyckmans, Rayleigh waves of the SAW passing through the ferromagnetic materials, para [0094] and Folen, the magnetostrictive material 12 placed on the propagation path of the SAW, col 1, ln 54-66);
measuring an output signal at the output transducer (Eyckmans, dynamically measuring the variation of a parameter influenced by the magnetostrictive element as ferromagnetic element, para [0025], and output signal obtained from the measurement, para [0027], and Folen, measuring the field via the output terminal, col 1, ln 54-66, col 2, ln 37-49 and measurement results in figs. 2A/2B);
comparing the output signal to the input signal to determine the magnetic field experienced at the magnetostrictive element (Eyckmans, including phase difference to achieve a read-out value from the measurement, which represents magnetization state of the magnetostrictive element, para [0027] and thus, inherently compared to the input for obtaining the phase difference and Folen, the phase shift is obtained in figs. 2A/2B with respect to the 
Claim 16: the combination of Eyckmans and Folen further teaches, according to claim 15 above, wherein the one of the pair of interdigitated transducers generates a surface acoustic wave on a piezoelectric substrate (Eyckmans, element 110 as the substrate and consists of piezoelectric material through the SAW generating means 102 in fig. 4, para [0083]) upon which the pair of interdigitated transducers resides (pairs of element 102 arranged on the top of the substrate 110 in fig. 4).
Claim 17: the combination of Eyckmans and Folen further teaches, according to claim 14 above, wherein applying the signal to one of the pair of transducers (applying the signal to the IDT 102 in fig. 2-3, para [0027] and Folen, the signal applied to the one of the IDT transducer pair 14, 15 in fig. 1) comprises applying a signal to one of the pair of transducers arranged on opposite sides of a piezoelectric element (Eyckmans, the element 102 arranged on one side of the piezoelectric element 104 with respect to the magetostrictive element 106 in figs. 2-3), wherein the magnetostrictive element resides adjacent one of the transducers (Eyckmans, the magnetostrictive element 106 on the adjacent to the element 102 through the piezoelectric element 106 in figs. 2-3 and the magnetostrictive film 12 is adjacent to the IDT transducer 14, 15 in fig. 1).
Claim 20: the combination Eyckmans and Folen further teaches, according to claim 18 above, wherein the device comprises a high-tone bulk acoustic resonator (Folen, magneto-elastic coupling arising from the magnetostriction of the film 12, and DC current can be bias field and used to vary the phase and group velocity of the SAW, col 2, ln 14-22).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above) and Shibayama et al (“Optimum Cut for Rotated Y-Cut LiNbO3 Crystal Used as the Substrate of Acoustic-Surface-Wave Filters”, Proc. Of The IEEE, Vol. 64, No. 5, May 1976, p.595-598).
Claim 3: the combination of Eyckmans and Folen teaches all the elements of claim 3, according to claim 2 above, including the piezoelectric substrate (the discussion in claim 1 above), except wherein the piezoelectric substrate comprises a Y-cut lithium niobate substrate.
Shibayama teaches an analogous field of endeavor by disclosing a device for propagating a SAW (title and abstract, ln 1-6 and fig. 2) and wherein a piezoelectric substract comprises a Y-cut lithium niobate substrate is disclosed (Y-cut X-propagating crystalline lithium niobate plates, p.595, col 1, section INTRODUCTION) for benefits of achieving a performance improvement (superiority in electro-mechanical coupling to Rayleigh waves and low beam steering compared with other cuts and further improvement by suppressing spurious component and frequency transmission characteristic, p.595, col 1-2, section INTRODUCTION). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the piezoelectric substrate and wherein the piezoelectric substrate comprises the Y-cut lithium niobate substrate, as taught by Shibayama, to the piezoelectric substrate in the ADFMR device, as taught by the combination of Eyckmans and Folen, for the benefits discussed above.

Claims 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above), Takeuchi et al (US 20070252593 A1, hereinafter Takeuchi), and Li (US 6279406 B1, hereinafter Li).
Claim 8: the combination of Eyckmans and Folen teaches all the elements of claim 8, according to claim 1 above, including a substrate (Eyckmans, the substrate 108 in fig. 1 and Folen, substrate 10 in fig. 1), the first and the second transducers of the pair of transducers (Eyckmans, one of the 102 in fig. 1 and Folen, input and output terminals, 14, 15 in fig. 1), the piezoelectric element (Eyckmans, 104 in fig. 1, and Folen, element 10 in fig. 1), the magnetostrictive element (Eyckmans, 106 in fig. 1, and Folen, element 12 in fig. 1), except explicitly teaching wherein the substrate having a cavity, wherein:
a first transducer of the pair of transducers resides on the substrate and suspended at least partially over the cavity;
the piezoelectric element comprises two piezoelectric elements and a first piezoelectric element of the two piezoelectric elements resides on the first transducer;
the magnetostrictive element resides on the first piezoelectric component;
a second of the two piezoelectric elements resides of the magnetostrictive element; and
a second transducer of the pair of transducers resides on a second piezoelectric element of the two piezoelectric elements.
Takeuchi teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-17 and fig. 5k) and wherein a substrate is disclosed (including element 32 in fig. 6k, the same as substrate in fig. 5a) and wherein the substrate having a cavity (a lower part of half uncontacted bottom contact 40 in fig. 5k; underneath the active ME structure is devoid of material to form a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the substrate having the cavity and wherein the first transducer of the pair of transducers residing on the substrate and suspended at least partially over the cavity, as taught by Takeuchi, to the substrate and the first transducer of the pair of transducers, as taught by the combination of Eyckmans and Folen, for the benefits discussed above.
However, the combination of Eyckmans, Folen, and Takeuchi does not explicitly teach wherein the piezoelectric element comprises two piezoelectric elements and a first piezoelectric element of the two piezoelectric elements resides on the first transducer;
the magnetostrictive element resides on the first piezoelectric component;
a second of the two piezoelectric elements resides of the magnetostrictive element; and
a second transducer of the pair of transducers resides on a second piezoelectric element of the two piezoelectric elements.
Li teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-17 and fig. 5k) and wherein a piezoelectric element is disclosed to comprise two piezoelectric  elements (including two piezoelectric layers in fig. 1b) and a first piezoelectric element of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the piezoelectric element comprises the two piezoelectric elements and the first piezoelectric element of the two piezoelectric elements resides on the first transducer; the magnetostrictive element resides on the first piezoelectric component; the second of the two piezoelectric elements resides of the magnetostrictive element; and a second transducer of the pair of transducers resides on the second piezoelectric element of the two piezoelectric elements, as taught by Li, to the piezoelectric element and the magnetostrictive element and the pair of the transducers in the ADFMR device, as taught by the combination of Eyckmans, Folen, and Takeuchi, for the benefits discussed above.
Claim 19 has been analyzed and rejected according to claims 18, 8 above and the combination of Eyckmans, Folen, and Takeuchi further teaches wherein the bulk acoustic resonance device comprises a film bulk acoustic resonance device (Folen, the resonance device to generate 70MHz or 210MHz input to the input terminal 14 in fig. 1, col 2, ln 41-47).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above), Takeuchi (above).
Claim 9: the combination of Eyckmans and Folen teaches all the elements of claim 9, according to claim 1 above, including a substrate (e.g., 108 in fig. 1), except wherein the substrate having a cavity, wherein:
a first transducer of the pair of transducers residing on the substrate at least partially suspended over the cavity;
the piezoelectric element resides on the first transducer;
a second transducer of the pair of transducers residing on the piezoelectric element; and
the magnetostrictive element arranged adjacent one of the pair of transducers, on an opposite side of the transducer from the piezoelectric element.
Takeuchi teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-17 and fig. 5k) and wherein a substrate is disclosed (including element 32 in fig. 6k, the same as substrate in fig. 5a) and wherein the substrate having a cavity (a lower part of half uncontacted bottom contact 40 in fig. 5k; underneath the active ME structure is devoid of material to form a cantilever structure in fig. 5k), wherein:

a piezoelectric element resides on the first transducer (piezoelectric film 36 on the upper surface of the contact 40 in fig. 5k, para [0065]);
a second transducer (including a top contact pad 52 in fig. 5k) of the pair of transducers residing on the piezoelectric element (through an insulation layer 50 or magnetorestrictive layer 38 on the top of the piezoelectric layer 36 in half in fig. 5k); and
a magnetostrictive element (element 38 as magnetostrictive material formed by depositing on the piezoelectric thin film in fig. 5k, para [0065]) arranged adjacent one of the pair of transducers (the element 38 adjacent to the top electrode 50 through a top contact 48 in fig. 5k), on an opposite side of the transducer from the piezoelectric element (the element 38 is other side of the piezoelectric film 36 with resect to the contact 40 in fig. 5k) for benefits of achieving ultrasensitive to a magnet field in a cost-saving manner (para [0009], para [0023]-[0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the substrate, the piezoelectric element, the pair of the transducers, and the magnetostrictive element, and wherein the substrate having the cavity, wherein:
the first transducer of the pair of transducers residing on the substrate at least partially suspended over the cavity;

the second transducer of the pair of transducers residing on the piezoelectric element; and
the magnetostrictive element arranged adjacent one of the pair of transducers, on the opposite side of the transducer from the piezoelectric element, as taught by Takeuchi, to the substrate, the piezoelectric element, the pair of transducers, and the magnetostrictive element in the ADFMR device, as taught by the combination of Eyckmans and Folen, for the benefits discussed above.

Claims 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above) and Bhattacharjee et al (US 20150318838 A1, hereinafter Bhattacharjee).
Claim 10: the combination of Eyckmans and Folen teaches all the elements of claim10, according to claim 1 above, including a substrate, the pair of transducers, and the piezoelectric element (Eyckmans, 108 in fig. 1 and 110 in fig. 4 and 102 in figs. 1, 4, and piezoelectric element 104 in figs. 1-4 and Folen, element 10 in fig. 1), except a first transducer of the pair of transducers on the substrate; the piezoelectric element residing on the first transducer; and a second transducer of the pair of transducers residing on the piezoelectric element.
Bhattacharjee teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-12) and a substrate is disclosed to have a cavity (the combination of a substrate 12 with the number of anchors 14 to form a space under an element 34 in fig. 8) wherein a first transducer of the pair of transducers (an electrode 28 included in an inter-digital transducer 26, paired to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the substrate and the pair of the transducers and wherein the first transducer of the pair of transducers on the substrate; the piezoelectric element residing on the first transducer; and the second transducer of the pair of transducers residing on the piezoelectric element, as taught by Bhattacharjee, to a substrate, the pair of transducers, and the piezoelectric element in the ADFMR device, as taught by the combination of Eyckmans and Folen, for the benefits discussed above.
Claim 13: the combination of Eyckmans, Folen, and Bhattacharjee further teaches, according to claim 10 above, wherein the mangetostrictive element resides on a side of the substrate (Eyckmans, the element as the magnetostrictive element is located at the side of the substrate 108 in fig. 2) opposite the pair of the transducers (opposite side of the substrate 108 and located at the top of the piezoelectric element 104 in figs. 2-3) and the piezoelectric element (the piezoelectric element 104 at the other side of the substrate 108 in figs. 2-3).

Claims 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above), AAPA (Applicant Approved Prior Art, fig. 7 of the application).
Claim 10: the combination of Eyckmans and Folen teaches all the elements of claim10, according to claim 1 above, including a substrate (Eyckmans, 108 in fig. 1 and 110 in fig. 4 and Folen, element 10 in fig. 1), except a first transducer of the pair of transducers on the substrate; the piezoelectric element residing on the first transducer; and a second transducer of the pair of transducers residing on the piezoelectric element.
AAPA teaches an analogous field of endeavor by disclosing a device (fig. 7) and wherein a first transducer of the pair of transducers (44 as a first transducer, and a pair of the electrodes 44, 46 in fig. 7, para [0026]) on the substrate (substrate 42 in fig. 7); a piezoelectric element (PZT 48 in fig. 7) residing on the first transducer (arranged on the top of the element 44 in fig. 7); and a second transducer of the pair of transducers (element 46 in fig. 7) residing on the piezoelectric element (the element of 46 is on the top of the PZT 48 in fig. 7), for benefits of achieving an amplified acoustic wave strength with a simple and small structure (para [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the first transducer of the pair of transducers on the substrate; the piezoelectric element residing on the first transducer; and the second transducer of the pair of transducers residing on the piezoelectric element, as taught by AAPA, to the substrate in the ADFMR device, as taught by the combination of Eyckmans and Folen, for the benefits discussed above.
Claim 13: the combination of Eyckmans, Folen, and AAPA further teaches, according to claim 10 above, wherein the mangetostrictive element resides on a side of the substrate (Eyckmans, the element as the magnetostrictive element is located at the side of the substrate 108 in fig. 2) opposite the pair of the transducers (opposite side of the substrate 108 and located at the top of the piezoelectric element 104 in figs. 2-3) and the piezoelectric element (the piezoelectric element 104 at the other side of the substrate 108 in figs. 2-3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above), AAPA (above) and Li (above).
Claim 11: the combination of Eyckmans, Folen, and AAPA teaches all the elements of claim 11, according to claim 10 above, including the piezoelectric element (Eyckmans, piezoelectric element 104 in figs. 1-3 and AAPA, the PZT 48 in fig. 7), except wherein the piezoelectric element comprises two piezoelectric elements and the magnetostrictive element resides between the two piezoelectric elements.
Li teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-17 and fig. 5k) and wherein a piezoelectric element is disclosed to comprise two piezoelectric  elements (including two piezoelectric layers in fig. 1b) and a magnetostrictive element (meganetostrictive layer in fig. 1b) resides between the two piezoelectric elements (located between the piezoelectric layer in fig. 1b) for benefits of achieving an balance among a high sensitive characteristic, a simple design for low cost, and high flexible (col 1, ln 21-42, col 2, ln 29-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the piezoelectric element and magnetostrictive element and wherein the piezoelectric element comprises the two piezoelectric elements and the magnetostrictive element resides between the two piezoelectric elements, as taught by Li, to the piezoelectric element and the magnetostrictive element in the ADFMR device, as taught by the combination of Eyckmans, Folen, and AAPA, for the benefits discussed above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above), Bhattacharjee (above) and Li (above).
Claim 11: the combination of Eyckmans, Folen, and Bhattacharjee teaches all the elements of claim 11, according to claim 10 above, including the piezoelectric element (Eyckmans, piezoelectric element 104 in figs. 1-3 and Bhattacharjee, the first and the second piezoelectric elements 22, 24 in fig. 1) and the piezoelectric element comprises two piezoelectric element (the first and the second piezoelectric elements 22, 24 in fig. 1) and a magnetostrictive element (functional layer 42 can be magnetostrictive material, para [0049]), except wherein the magnetostrictive element resides between the two piezoelectric elements.
Li teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-17 and fig. 5k) and wherein a piezoelectric element is disclosed to comprise two piezoelectric  elements (including two piezoelectric layers in fig. 1b) and a magnetostrictive element (meganetostrictive layer in fig. 1b) resides between the two piezoelectric elements (located between the piezoelectric layer in fig. 1b) for benefits of achieving an balance among a high 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the piezoelectric element and magnetostrictive element and wherein the piezoelectric element comprises the two piezoelectric elements and the magnetostrictive element resides between the two piezoelectric elements, as taught by Li, to the piezoelectric element and the magnetostrictive element in the ADFMR device, as taught by the combination of Eyckmans, Folen, and Bhattacharjee, for the benefits discussed above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above), AAPA (above) and Horng et al (US 6590751 B1, hereinafter Horng).
Claim 12: the combination of Eyckmans, Folen, and AAPA teaches all the elements of claim 11, according to claim 10 above, including the piezoelectric element (Eyckmans, piezoelectric element 104 in figs. 1-3 and AAPA, the PZT 48 in fig. 7) and the magnetostrictive element (Eyckmans, 106 in figs. 1-4), except an oxide pad which resides on the magnetostrictive element, and the second transducer resides on the oxide pad.
Horng teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-16 and fig. 1) and wherein an oxide pad is disclosed (a nickel oxide layer 14 in fig. 1) and wherein the oxide pad resides on a magnetostricvtive element (magnetoresistive element 16 in fig. 1) and a transducer resides on the oxide pad (seed 12 in fig. 1) for benefits of achieving an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the oxide pad and wherein the oxide pad resides on the magnetostrictive element and the transducer resides on the oxide pad, as taught by Horng, to the magnetostrictive element and the second transducer of the pair of transducers in the ADFMR device, as taught by the combination of Eyckmans, Folen, and AAPA, for the benefits discussed above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above), Bhattacharjee (above) and Horng (above).
Claim 12: the combination of Eyckmans, Folen, and Bhattacharjee teaches all the elements of claim 11, according to claim 10 above, including the piezoelectric element (Eyckmans, piezoelectric element 104 in figs. 1-3 and Bhattacharjee, including the first and the second piezoelectric layer 22, 24 in fig. 12) and the magnetostrictive element (Eyckmans, 106 in figs. 1-4 and Bhattacharjee, element 42 as functional element that can be magnetostrictive material, para [0049]), except an oxide pad which resides on the magnetostrictive element, and the second transducer resides on the oxide pad.
Horng teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-16 and fig. 1) and wherein an oxide pad is disclosed (a nickel oxide layer 14 in fig. 1) and wherein the oxide pad resides on a magnetostricvtive element (magnetoresistive element 16 in fig. 1) and a transducer resides on the oxide pad (seed 12 in fig. 1) for benefits of achieving an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the oxide pad and wherein the oxide pad resides on the magnetostrictive element and the transducer resides on the oxide pad, as taught by Horng, to the magnetostrictive element and the second transducer of the pair of transducers in the ADFMR device, as taught by the combination of Eyckmans, Folen, and Bhattacharjee, for the benefits discussed above.

Response to Arguments

Applicant's arguments filed on January 13, 2022 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 14, 18, a response is considered necessary for several of applicant’s arguments since reference(s) Eyckmans, Folen will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 6 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: “The addition of Folen does not cure these deficiencies, being directed to interdigitated transducers… Folen does not cure this deficiency”, “use of any transducer configured to detect the altered output power”, as asserted in paragraphs 4-5 of page 16 in Remarks filed on January 13, 2022.

35 USC §102(a)(1) and 35 USC §103(a), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of dependent claims 2-5, 7-13, 15-17, 19-20 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654